 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAir Engineering Metal Trades Council and AffiliatedUnions, AFL-CIO and Pan Am World Serv-ices, Inc. and Sverdrup Technology, Inc. Cases26-CC-424 and 26-CC-425October 17, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn November 17, 1981, Administrative LawJudge Frank H. Itkin issued the attached Decisionin this proceeding. Thereafter, the General Coun-sel, Sverdrup Technology, Inc., and Pan AmWorld Services, Inc., filed exceptions and support-ing briefs, and the Respondent filed a brief in sup-port of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORiDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I We agree with the Administrative Law Judge's finding that the Re-spondent's picketing on the access road leading to the AEDC did notevidence an unlawful secondary object. Given the Respondent's attemptto comply with a state court injunction barring picketing at gates I and 2,gates at which the Respondent could lawfully picket, the access roadpicketing was "reasonably close" to the dispute within the meaning ofSailors' Union of the Pacific, AFL (Moore Dry Dock Company), 92 NLRB547 (1950).DECISIONFRANK H. ITKIN, Administrative Law Judge: Unfairlabor practice charges were filed in the above-consoli-dated cases on February 3 and 4, and were amended onFebruary 19, 1981. A complaint issued on February 25,and a hearing was later conducted in Nashville, Tennes-see, on August 31, 1981.1 General Counsel contends thatRespondent Unions violated the statutory proscriptionagainst secondary boycotts, as contained in Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,by picketing at gates other than the one reserved for theAt the hearing, the motion of Charging Party Sverdrup/ARO toamend the pleadings and caption, to show that its name has been changedto Sverdrup Technology, Inc., was granted.265 NLRB No. 19use of Calspan Field Services, Inc. (the employer withwhom Respondent Unions then had a labor dispute) andby also picketing along the access road of the ArnoldEngineering Development Center near Tullahoma, Ten-nessee. General Counsel alleges that Respondent Unions,in further violation of Section 8(b)(4)(ii)(B), threatenedCharging Party ARO with a work stoppage at theArnold Center. Respondent Unions deny that they haveviolated the Act as alleged.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGS OF FACTA. The Arnold CenterThe United States Air Force maintains a research andtesting facility near Tullahoma, Tennessee, known as theArnold Engineering Development Center. The entiretract of land involved consists of some 40,000 acres;however, we are only concerned here with some 4,000acres of this property which is improved and enclosedby a fence. Entrance to this enclosed area is from a road-way which runs across the southerly portion of theentire tract, known as the Access Highway. The variousgates and entrances to the Center from the Access High-way will be discussed further below. See, generally,General Counsel Exhibit 2.David Pickering, employed by the Air Force at theArnold Center as chief of the operating contract divisionand director of contracting, explained that the ArnoldCenter has been situated at this location since 1950; thatthe mission of the Arnold Center was, and is, to performtesting and related support services; and that from 1950to 1980 Charging Party ARO had a "single contract foroperation of the Center." ARO's contract with the AirForce included the "testing work in all the test facilities"at the Center and the providing of all "supporting serv-ices." As Pickering noted, ARO "had what [is] some-times called an umbrella contract for the operation of theCenter-the Air Force was responsible for overall man-agement of the Center [and] ARO was responsiblethrough its contract for the operation of the Center."ARO's employees were, and -are, represented by Re-spondent Unions.2During late 1980, the Air Force divided the work per-formed at Arnold Center "into three distinct pack-ages"-i.e., propulsion testing, flight dynamics testing,and mission support services. Propulsion testing involvesthe Center's engine testing facilities. Flight dynamicstesting involves the Center's wind tunnel facilities. And,mission support involves "everything from cutting thegrass at Arnold Center to operating the computer center...the machine shops ...the laboratories ...thesupply system, [and] providing security and fire protec-tion." The Air Force, as Pickering further explained,2 It is undisputed that Respondent Unions are a labor organizationunder Sec. 2(5) of the Act, as alleged, and that Charging Parties AROand Pan Am are employers engaged in commerce under Sec. 2(2), (6),and (7) of the Act and, further, meet the Board's jurisdictional standards,as alleged.142 AIR ENGINEERING METAL TRADES COUNCILawarded the propulsion testing duties to Charging PartyARO. The flight dynamics testing functions were award-ed to Calspan. And, the mission support services wereawarded to Charging Party Pan Am.3ARO, Calspan, and Pan Am have each entered intoseparate contracts with the Air Force, effective fromJanuary 1, 1981, through September 30, 1983, whichdefine their duties and missions at the Center. (See Resp.Exhs. 1, 2, and 3.) In addition, ARO, Calspan, and PanAm have entered into, as Pickering explained, "associatecontractor agreements" which also define their duties in-volving each other. (See, generally, Resp. Exhs. 4, 5, and6.) Thus, for example, as the "associate contractor agree-ment between ARO, Inc., AEDC Group and Pan AmWorld Services, Inc." provides (Resp. Exh. 6, p. 1):The purpose of this associate contractor agreement..is to provide the basis for the mutual consider-ation of the parties in their operation of the respec-tive portions of the ...[Arnold Center] consistentwith each company's statement of work ...re-sponsibilities ....This agreement ...will identify the support func-tions and related responsibilities which are to beperformed by ARO and Pan Am.Pickering testified that Pan Am and its employees,pursuant to the above contracts, "are located throughoutthe Center in their support rules." Pan Am provides,among other things, the following services for both Cal-span and ARO at the Center: it runs the central machineshop; it runs a central instrument laboratory; it operatesthe motor pool; it operates the steam plant; it operatesthe carpenter shop; it operates the supply and "logisticsystem" warehouses; it performs the maintenance of thebuildings; it is responsible for the maintenance of water-lines; it operates the fire department; it provides securityguards and personnel; it operates the fuel farm or fuelmetering facility; it procures and provides supplies suchas machinery costing less than S25,000; it provides motorvehicles; it installs signs, including the reserve gate signsdiscussed below; it provides "ongoing operation of" thewaterplant, power system, and central computers; it pro-vides janitorial services; it maintains photocopy machin-ery; it repairs typewriters; it operates a public informa-tion system; it provides photography or motion pictureservices; it operates the chemical, metallurgical, and non-destructive testing laboratory; it provides central engi-neering services; it provides postal and communicationservices; and it operates the library, printing plant, cafe-teria, and central dispensary.There was also testimony concerning the services per-formed between ARO and Calspan. Thus, for example,as Pickering testified, Calspan is responsible to supplyhigh pressure air when needed by ARO. Ralph Ivey, em-ployed by ARO and also serving as chief steward for thes Pickering noted that the Air Force "is still responsible for the overallmanagement of the AEDC" and "We've been moving in the direction ofmore Air Force involvement in the day-to-day operation of the Center."Machinist Union, testified that he had "observed Calspanemployees and Pan Am employees working side by side...on the same job" involving the restoration of a com-pressor. Ivey also observed the "interrelations betweenARO and Calspan employees" "restoring the compressorto be used in tests." And, as Ivey noted, the personnel ofboth ARO and Calspan "obtain all of their ...materials..supplies and support" for "all of these things" fromPan Am. Further, Henry Bevis, an employee of Calspan,recalled, inter alia, how "we installed a test that Calspandid for ARO ...it is a real small test cell that uses ...high pressure air to run, and we ran this test from ap-proximately the middle of April until the middle ofAugust." Bevis explained that Calspan supplied person-nel "to aid ARO" in the project "they were doing."ARO utilized high pressure air obtained from Calspan.Bevis, in addition, explained how ARO supplied Calspanwith distilled or deionized water for testing. Calspan, ac-cording to Bevis, could not carry on such a project"without the use of that material."4Pickering, the Air Force's operating contract chief, onrebuttal, claimed that the research tests described aboveby Bevis and others "[are] certainly a very small part of[the] total technology effort" and constitute "generallyless than 10 percent of the contract budget that we haveat the Center." Pickering was "not familiar with anyproject that has been assigned as a joint project as such.... I'm not familiar with that terminology." Pickering,elsewhere, acknowledged that the services provided byPan Am, ARO, and Calspan "must be provided" for "allthree of the entities to function."B. The PicketingRespondent Unions, as noted above, continued to rep-resent ARO's employees working at the Center during1981. In addition, Respondent Unions also representedemployees of Calspan and Pan Am. During late January1981, a dispute arose over terms and conditions of em-ployment between Calspan and Respondent Unions. As aconsequence, the Air Force and other employers at theCenter became involved in preparations to open up a"reserve gate" at the Center for use by Calspan employ-ees and its subcontractors and suppliers. Thus, as Picker-ing explained, the two principal entrances to the Centeroff the Access Highway are gates 1 and 2. (See G.C.Exh. 2.) These gates are, and were, generally used byemployees of Calspan, ARO, and Pan Am to enter thefacility. There are also two gates which are "normally"closed, known as gates 3 and 7. These gates are utilizedas so-called reserve gates when labor situations arise.54 Also see the testimony of W. D. Coffelt, a Calspan employee at theCenter, concerning "a joint project with ARO" involving "stereo pho-tography in the test cell." The strike, described below, interfered withCoffelt or his coworkers performing this project and, when he returned,"it was already being done in parts by ARO technicians."s Pickering also noted, inter alia, that there is a gate IA "establishedespecially for a construction contractor who had an Air Force contractto build a small commissary ...just inside the fence at that point. Toget to gate IA, you must go in the entrance to gate i." Pickering furthernoted that there is a gate A "for the construction" of a large facility atthe Center. This gate was established because:Continued143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Sunday February 1, 1981, it was determined thatgate 3 would be reserved for Calspan employees and itssuppliers and subcontractors. Mailgrams were dispatchedto Respondent Unions containing such notification. (SeeG.C. Exhs. 5 and 6.) Further, Pan Am posted signs atthe gates to the Center apprising employees, subcontrac-tors, and suppliers of Calspan to use gate 3, and "others"to use gates I and 2. (See. G.C. Exh. 3.6) Further,Horace Cheshire, Jr., labor relations administrator forARO, testified that he telephoned Charles Helton, anemployee of Calspan and recording secretary of Re-spondent Council, on Sunday, February 1:...and I [Cheshire] told him [Helton] that ...Iexpected that if there was a reserve gate set up thatthe pickets would only be set up at gate 3, so therewouldn't be any problem with the employees repre-sented by [Respondent Unions] and working for[ARO] and Pan Am coming in and honoring thecontract they had with the various companies, andthat regardless of where the pickets were set up..I expected our employees to report to work.Helton responded: "He [Helton] said that he thought thegood brothers would stay out, and he would expect themto do this."It is undisputed that commencing on the morning ofMonday, February 2, Respondent Unions picketed gates1, 2, 3, and 7 of the Arnold Center with signs stating(G.C. Exhs. 8 through 13):AEMTCON STRIKEAGAINST CALSPANA temporary restraining order was entered by a statecourt later that same day, and picketing was confined togate 3. Subsequently, however, pickets carrying the samesigns were moved out "at the ends of the Access Road."A large number of employees of both ARO and Pan Amdid not report for work during the strike. The disputebetween Calspan and Respondent Unions was settled onFebruary 10 and all picketing ceased on the next day.Charles Helton, a Calspan employee and recordingsecretary for Respondent Council, testified that, "as anofficial of the Council ...I advise[d] the members ofthe Council who weren't on strike to go to work." Inshort, Helton apprised ARO and Pan Am employees "togo to work." Helton acknowledged that, in a letter laterissued from the Council on February 24, after the strikehad ended, he thanked the employees "for the job welldone" and also stated (G.C. Exh. 7):... we knew there would be over 1000 people using or enteringthat facility. And, rather than clog up the traffic at the other gates,and in case they had any kind of labor disputes with the constructionpeople in that activity, that gate was established for the ASTF con-struction only.Other gates depicted on G.C. Exh. 2, as Pickering observed, are eitherinside gates or do not generally provide access to the Center. Also seethe testimony of John Hirschman, labor relations administrator for PanAm.I The references in the posted signs to "Smith and Waller" are not, asthe parties generally acknowledge, material here.Also, I wish to express my appreciation to youmembers who work for ARO, Inc. and Pan AmWorld Services.Helton further explained that "while the pickets were onthe Access Road, there were no pickets behind thepicket line at gate 3."?C. DiscussionThe principles of law pertaining to "separate" or "re-serve gate" picketing and the secondary boycott provi-sions of the National Labor Relations Act were restatedby the court of appeals in Linbeck Construction Corpora-tion v. N.L.R.B., 550 F.2d 311, 315-316 (5th Cir. 1977),as follows:Section 8(b)(4) of the National Labor RelationsAct seeks to carry out the "dual congressional ob-jectives of preserving the right of labor organiza-tions to bring pressure to bear on offending employ-ers in primary labor disputes ...[while] shieldingunoffending employers and others from pressures incontroversies not their own." N.L.R.B. v. DenverBuilding and Construction Trades Council, 341 U.S..675, 71 S.Ct. 943, 95 L.Ed. 1284 (1951). Thecommon situs situation, in which primary and neu-tral employers work at the same site, has requiredthe Board and reviewing courts to draw lines"more nice than obvious," Electrical Workers (IUE),Local 761 v. N.LR.B. (General Electric), 366 U.S.667, 81 S.Ct. 1285, 6 L.Ed. 2d 592 (1961), in deter-mining when primary conduct ends and impermissi-ble secondary activity begins. In Moore Dry Docksupra, the Board articulated four guidelines thathave served as the standard by which the legality ofcommon situs picketing has been gauged. Thus, tobe classified as primary activity, the picketing mustmeet the following conditions: (a) the picketing isstrictly limited to times when the situs of the disputeis located on the secondary employer's premises; (b)at the time of the picketing the primary employer isengaged in its normal business at the situs; (c) thepicketing is limited to places reasonably close to thelocation of the situs; and (d) the picketing disclosesclearly that the dispute is with the primary employ-er. 92 NLRB at 549. The Supreme Court has au-thorized employers at a common situs to set up sep-arate gates through which the primary employeesand secondary employees may enter. General Elec-tric, 366 U.S. 667, 81 S.Ct. 1285, 6 L.Ed. 2d 592. Bymaintaining a separate gate for access to the site,the employees, suppliers, and deliverymen of neu-tral employers operating at a common situs, thus,can be insulated from disputes involving other em-7 The testimony summarized above is essentially uncontroverted. Icredit the testimony of Pickering, Ivey, Bevis, Coffelt, Cheshire, Hirsch-man, and Helton, as recited in seas. A and B, above. Their testimony, asrecited above, fairly reflects the relationship of the parties and the perti-nent sequence of events. There was a conflict between the testimony ofCheshire and Pan Am employee Henry Rogers concerning Rogers' al-leged participation in the picketing. I am persuaded here that Rogers'denial of participation in the picketing is more accurate and reliable.144 AIR ENGINEERING METAL TRADES COUNCILployers at the site, in that pickets can operate onlyat the gate of the employer with whom they have agreivance. In General Electric, however, the Su-preme Court qualified the reserve gate doctrine byrequiring that the work done by the "neutral" em-ployers who maintain the separate gate be unrelatedto the normal operations of the employer who isbeing picketed. General Electric, 366 U.S. at 681, 81S.Ct. 1285....Thus, in General Electric, the Supreme Court heldthat while a primary employer on a common situscould establish separate gates for the use of employ-ees of neutral employers, he could not set up a sepa-rate gate for those making regular plant deliveriessince "the barring of picketing at that locationwould make a clear invasion on traditional primaryactivity of appealing to neutral employes whosetasks aid the employer's everyday operations." 366U.S. at 680-81, 81 S.Ct. 1285. Likewise, in UnitedSteelworkers of America v. N.L.R.B. [Carrier Corpo-ration], 376 U.S. 492, 84 S.Ct 899, 11 L.Ed. 2d 863(1964), the Supreme Court held to be primary thatpicketing of a gate that was used by neutral em-ployees who made deliveries and pick-ups of goodsat the primary's plant, but that was not on the pri-mary's property and was not used by the primary'semployees for access to the premises ....In addition, Carrier noted that ownership of a gateto the primary's premises is not the crucial factor indetermining whether picketing there is primary, butrather the function of those using the gate is the sig-nificant indicator. Likewise ...ownership of thematerials is not controlling in determining whethera supplier is a proper subject of picketing, but in-stead we look to the employer to whose use the ma-terials are committed.In sum, as the Supreme Court explained in CarrierCorp., supra, "The legality of separate gate picketing de-pended on the type of work being done by the employ-ees who used that gate; if the duties of those employeeswere connected with the normal operations of the em-ployer, picketing directed at them was protected primaryactivity." Consequently, General Counsel and the Board,in applying this rationale, have determined that "mainte-nance workers who correct damage to property" and"guards" who "insure the availability of undamagedproperty for use in the employer's processes" are, ineffect, "a regular part of the day-to-day operations of theemployers, and their services ...necessary to normaloperations." See, generally, Advice Memoranda, Oil,Chemical & Atomic Workers International Union Local 1-5 (Tosco, Inc. and Shell Oil Corp.), 103 LRRM 1497(1980), and cases discussed.The Board, however, has refused, with court approval,to extend the General Electric "relatedness" test to em-ployers at common construction sites. For, as the courtof appeals commented in Linbeck, supra at 316:Relying on Denver Building Trades, 341 U.S. 675, 71S.Ct. 943, 95 L.Ed. 284 (1951), however, this Courthas enforced a Board decision holding that the "re-latedness" test established in General Electric doesnot apply to employers at a common constructionsitus, Building and Construction Trades Council ofNew Orleans (Markwell & Hartz), 155 N.L.R.B. 319(1965), enforced Markwell & Hartz. Inc. v.N.L.R.B., 387 F.2d 79 (5th Cir. 1967), cert. denied,391 U.S. 914, 88 S.Ct. 1808, 20 L.Ed.2d 653 (1968).That is, whether or not the work of the various sub-contractors is "related" to that of the general con-tractor or to that of each other is not relevant in de-termining the validity of the separate gates. Thus,on construction sites occupied by two or more em-ployers, Moore Dry Dock tests, alone, will be ap-plied to allegedly secondary picketing so that pick-eting at the gate reserved for a neutral employergenerally will contravene the third Moore guide-line-that picketing be limited to places reasonablyclose to the location of the situs-and will result ina finding of secondary activity in violation of §8(b)(4) of the Act.The Board majority, in explaining this unwillingness toextend the General Electric rationale to common constru-tion sites, stated, inter alia, that "by applying the 'closerelation to normal operations' test of General Electric, thetheory of the dissent, if logically extended, is one thatwould in effect reverse Denver Building Trades, not onlywhere the overarching general contractor on the build-ing site is the primary employer, but also where the in-tertwined work of a construction subcontractor is theprimary target." Also see Carpenters Local 470, Interna-tional Brotherhood of Carpenters and Joiners of America,AFL-CIO [Mueller-Anderson. Inc.] v. N.L.R.B., 564 F.2d1360 (9th Cir. 1977).In the instant case, General Counsel and ChargingParties Pan Am and ARO argue that RespondentUnions, by picketing gates I and 2 of the Arnold Center,ran afoul of the Moore Drydock criteria as quoted aboveand, consequently, engaged in proscribed secondary ac-tivity. Respondent Unions, citing General Electric, Carri-er, and Linbeck, argue, inter alia, that the employees ofPan Am were, at all times pertinent here, permitted touse gates I and 2 to enter the Arnold Center and theduties of Pan Am's employees were connected with andrelated to the normal operations of the primary employ-er, Calspan. In reply, General Counsel and ChargingParties-relying in large part on common constructionsite cases-would not apply the General Electric "related-ness" test here. However, as demonstrated above, we arenot involved in this case with the transitory presence andspecial relationships of contractors or subcontractors atconstruction sites. Instead, we deal here with a primaryemployer engaged in flight dynamics testing at theArnold Center. Calspan will be engaged at this site insuch a venture for at least a term of 33 months and, Inote, its predecessor ARO performed, alone, the entire145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperation of the Center, including Calspan's functions,for some 30 years.General Counsel and Charging Parties Pan Am andARO further argue that the primary, Calspan, does notown the real property or personal property and goodsinvolved. However, as recited above, ownership of thereal estate or chattels is not the decisive factor; instead,we must look "to the duties of those employees" usinggates 1 and 2 and determine whether or not "these dutiesare connected with the normal operations of the" pri-mary employer. See Carrier, supra. General Counsel andCharging Parties would, in effect, confine and limit theGeneral Electric "relatedness" test "to a situs occupiedsolely by the primary employer and where any neutralemployers on the situs are performing tasks solely for thebenefit of the primary employer" (G.C. br. p. 7). The au-thorities cited do not support such a restrictive applica-tion of the Supreme Court's "relatedness" test, especiallywith respect to the facts of this case. Indeed, in Carrier,the Supreme Court noted: ". ..the picketed gate was..located on property owned by [the railroad] and notupon property owned by the primary employer"; never-theless, "the location of the picketed gate upon [railroad]property has little if any significance"; for, the significantfactor was that the "railroad's operations for the" pri-mary employer "were in furtherance of its business."Accordingly, in this case, Pan Am supplies Calspanwith the services and goods necessary and essential forCalspan to maintain its day-to-day flight dynamics testingventure at the Arnold Center. The nature of the servicesand goods, as detailed supra, are undeniably necessaryand essential for Calspan to operate at the site. To denythe Unions, on these facts, the right to picket gates to theprimary site used by Pan Am employees would, in myview, improperly impinge upon traditional and lawfulprimary activity.sMoreover, since Respondent Unionss Respondent Unions, in their post-hearing brief, cite the relationshipbetween ARO and Calspan, as well as the relationship between Pan Amand Calspan, at the Arnold Center. I am not unmindful that Pickeringgenerally acknowledged that, in effect, the services provided by Pan Am,ARO, and Calspan "must be provided" for "all three of the entities tofunction." However, I need not reach the question whether or not Re-spondent Unions, on these facts, could picket a gate reserved only forARO. In this case, the employees of Pan Am and ARO used the samegates.could lawfully picket gates 1, 2, and 3 during the strike,the temporary removal of the pickets (following theentry of the state court injunction prohibiting such pick-eting) to the boundaries of the Access Road, with signsclearly identifying the primary employer, did not runafoul of Section 8(b)(4). Respondent Unions could law-fully picket at all three gates. Respondent's attempt toaccommodate the state injunction, which apparently en-joined primary activity, by moving out on the AccessRoad was not, under these circumstances, sufficientproof of secondary boycott activity.9In conclusion, I find and conclude here that Respond-ent Unions, by picketing gates I and 2 and the accessroadway to the Arnold Center, were not engaging insecondary boycott activity as alleged. I would thereforedismiss the complaint.CONCLUSIONS OF LAW1. Respondent Unions are a labor organization withinthe meaning of Section 2(5) of the Act as alleged.2. Charging Parties are employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act as alleged.3. General Counsel has failed to established by a pre-ponderance of the evidence that Respondent Unions vio-lated Section 8(b)(4)(i) and (ii)(B) of the Act as alleged.ORDER 1I recommend that the complaint herein be dismissed inits entirety.9 The complaint further alleges that Respondent Unions also engagedin a threat to ARO in violation of Sec. 8(b)4XiiXB). General Counseland Charging Parties apparently do not seriously pursue this claim intheir briefs. In any event, I do not find that Calspan employee and coun-cil recording secretary Helton's response to the inquiries of ARO LaborRelations Administrator Cheshire, to the effect that Helton "thought thegood brothers would stay out and he would expect them to do this,"constitutes a threat under Sec. s(bX4XiiXB).10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and RegulatiOns of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.146